18-23538-rdd           Doc 1082        Filed 12/07/18 Entered 12/07/18 09:59:37                  Main Document
                                                    Pg 1 of 18


     UNITED STATES BANKRUPTCY COURT                                 Hearing Date: December 14, 2018
     SOUTHERN DISTRICT OF NEW YORK                                  Hearing Time: 10:00 a.m.
     --------------------------------------------------------   x
                                                                :
     In re                                                      :          Chapter 11
                                                                :
     SEARS HOLDINGS CORPORATION, et al.,                        :          Case No. 18-23538 (RDD)
                                                                :
                                                  Debtors.      :          Jointly Administered
                                                                :
     --------------------------------------------------------   x

                 OBJECTION OF THE UNITED STATES TRUSTEE
      TO MOTION OF DEBTORS FOR ENTRY OF ORDER (I) APPROVING DEBTORS’
      INCENTIVE AND RETENTION PROGRAMS FOR CERTAIN KEY EMPLOYEES
                     AND (II) GRANTING RELATED RELIEF

 TO:         THE HONORABLE ROBERT D. DRAIN,
             UNITED STATES BANKRUPTCY JUDGE:

             William K. Harrington, the United States Trustee for Region 2 (the “United States

 Trustee”), hereby submits this objection to the Debtors’ Motion for Entry of an Order (I)

 Approving Debtor’s Incentive and Retention Programs for Certain Key Employees and (II)

 Granting Related Relief (the “Bonus Motion”). ECF Doc. No. 766. In support thereof, the

 United States Trustee respectfully states:1

                                         PRELIMINARY STATEMENT

             Against the backdrop of running going out of business sales, the shuttering hundreds of

 stores, and the presumed termination (either now and/or in the near future) of thousands of rank-

 and-file and hourly employees -- the Debtors are seeking authority to pay significant bonuses to

 their senior executive officers (the “Incentive Plan Participants”) and to senior officers and

 managers of their various divisions (the “KERP Participants”). In total, the Debtors seek

 authority to set aside over $25 million (the “Potential Bonus Pool”) to compensate the Incentive


 1
     By agreement with the Debtors, the United States Trustee’s objection deadline was extended to December 7, 2018.
18-23538-rdd      Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37             Main Document
                                             Pg 2 of 18


 Plan and KERP Participants -- the most highly compensated of the Debtors’ employees -- many

 of whom received pay raises on the eve of the bankruptcy filing. These highly compensated

 employees comprise less than .5% of Debtors’ total workforce of over 60,000 employees, many

 of whom – the true rank-and-file and hourly employees -- are literally working themselves out of

 jobs in connection with the Debtors’ going out of business sales.

        Over a third of the Potential Bonus Pool will be allocated to the Incentive Plan

 Participants, the Debtors’ senior officers who comprise the Debtors’ "Office of the Chief

 Executive.” The Debtors acknowledge that all of the Incentive Plan Participants are “insiders”

 as that term is defined in the Bankruptcy Code. The other two thirds of the Potential Bonus Pool

 will be shared by approximately 325 of the Debtors' senior officers and managers of the Debtors’

 various divisions, many of whom hold officer titles and are highly compensated employees who

 arguably are “insiders” as that term is defined in the Bankruptcy Code.

        The fact pattern before the Court is precisely why Congress was driven in 2005 to make

 sweeping changes to the Bankruptcy Code in order to provide for the restriction of bonus

 payments to a chapter 11 debtors’ senior executives, officers and managers. Given that the

 Debtors here have failed to meet their burden of demonstrating that the proposed bonus plans

 overcome the restrictions set out by Congress in Section 503(c) of the Bankruptcy Code, the

 Debtors’ Bonus Motion should be denied.

        With respect to the purported Incentive Plan, in which the Debtors propose to make

 payments of up to $8.1 million to 18 senior executives, the Debtors have failed to demonstrate

 that it is primarily incentive based. A holistic review of the Incentive Plan reveals that instead,

 its purpose is to reward those senior executives who remain in the Debtors’ employee through

 the sale of the Debtors’ assets or a chapter 11 plan is approved with substantial bonuses. For

                                                   2
18-23538-rdd      Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37             Main Document
                                             Pg 3 of 18


 example, if an Acceleration Event occurs -- that is confirmation of a plan or the sale of

 substantially all of the Debtors’ assets -- the Incentive Plan Participant will have earned the

 maximum potential bonus without the need to meet any of the alleged incentive-based financial

 targets. In other words, the Incentive Plan Participants can earn the maximum potential bonus by

 doing nothing more than remaining employed by the Debtors until a sale of substantially all of

 the Debtors’ assets is approved or a chapter 11 plan is confirmed. Moreover, the purported

 financial incentive metrics or targets are somewhat illusory as they are subject to change in the

 future if the Debtors’ circumstances change and an amended Updated DIP budget is filed with

 the Court.

        In short, because a review of key elements of the purported Incentive Plan demonstrate

 that its overall purpose is to persuade senior executives to remain employed with the Debtors

 through approval of a plan or a sale of substantially all of the Debtors assets by promising each

 participant a hefty bonus if he or she remains in its employee, the Incentive Plan cannot be

 approved unless the Debtors first satisfy the requirements of section 503(c)(1) of the Bankruptcy

 Code. The Debtors have not attempted to meet these requirements and it is not likely that they

 will be able to do so.

        Even if the Debtors can show that the bonuses that apply to Incentive Plan Participants

 can be earned only if the company achieves certain targets or metrics can be achieved, the Bonus

 Motion does not explain how the services of each of the Incentive Plan Participants are necessary

 to reach such goals. In other words, there is no nexus in the Incentive Plan between the Incentive

 Plan Participants and the targets.

        As to the KERP Plan for the approximately 325 senior officers and managers of the

 Debtors’ various divisions, the Debtors again fail to meet their burden of proof to demonstrate

                                                   3
18-23538-rdd         Doc 1082         Filed 12/07/18 Entered 12/07/18 09:59:37                        Main Document
                                                   Pg 4 of 18


 that each one of these senior officers and managers is not an insider of the Debtors. In fact,

 many of the KERP Participants hold officer titles including titles such as chief financial officer,

 chief operations officer, vice president and director, and thus, fall into the definition of insider as

 that term is defined in the Bankruptcy Code. Section 101(31) of the Bankruptcy Code provides

 that the term insiders include officers. See 11 U.S.C. § 101(31)(B)(ii). The Debtors simply state

 that the officer participants in the KERP are not insiders because they neither dictate policy nor

 participate in corporate governance. Bonus Motion at ¶ 43. The Debtors, however, do not

 provide, among other things, specific information regarding the job descriptions of the KERP

 Participants, information regarding the number of employees the participants and their

 subordinates supervise, the details regarding the size of the divisions or departments they control,

 information regarding who they report to or whether they were Board appointed.2 The Court,

 United States Trustee and other parties-in-interest have no facts with which to make a reasoned

 determination as to whether the characterization of non-insider status to each prospective officer

 and director is appropriate. Therefore, any proposed bonus to an officer must be analyzed within

 the framework of section 503(c)(1) – which the Debtors have failed to do.

                   Accordingly, the Debtors have failed to meet their evidentiary burden of proof to

 show that the proposed bonus payments comply with Section 503(c) of the Bankruptcy Code.

                                                  BACKGROUND

                   General Background

          1.       The Debtors commenced voluntary cases under chapter 11 of the Bankruptcy

 Code on October 15, 2018 (the “Petition Date”).


 2
  The Debtors did provide the United States Trustee with a list of potential KERP participants and their job titles,
 which, as noted above, included officer titles such as vice president, chief financial officer, chief operating officer
 and director.
                                                             4
18-23538-rdd      Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37            Main Document
                                             Pg 5 of 18


         2.      The Debtors are authorized to continue to operate their businesses and manage

 their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code.

         3.      The Debtors’ chapter 11 cases are being jointly administered for procedural

 purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. ECF

 Doc. No. 118.

         4.      According to the Debtors, Sears currently operates 687 retail stores in forty-nine

 (49) states, Guam, Puerto Rico, and the U.S. Virgin Islands. See Declaration of Robert A.

 Riecker, ECF Doc. No. 3, ¶ 25.

         5.      On October 24, 2018, the United States Trustee formed an official committee of

 unsecured creditors.

         6.      On the Petition Date the Debtors filed a motion for approval of procedures to

 close 142 unprofitable stores to eliminate significant cash burn associated with those stores. See

 Motion of Debtors for Approval of (I) Procedures for Store Closing Sales and (II) Assumption of

 Liquidation Consulting Agreement at ¶¶ 1 and 5, ECF Doc. No. 23. Although the store closings

 will no doubt result in the loss of jobs for many of the Debtors’ employees, the motion does not

 disclose the number of employees that will be terminated.

                 The Bonus Motion

         7.      On November 15, 2018, the Debtors filed the Bonus Motion.

                 The Key Employee Incentive Plan (the “KEIP”)

         8.      Pursuant to the Bonus Motion the Debtors seek approval of a program to award

 18 admitted “insiders”, as that term is defined under the Bankruptcy Code, with bonuses ranging

 from $1.06 million per quarter at threshold performance, to $2.12 million per quarter at

                                                  5
18-23538-rdd      Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37             Main Document
                                             Pg 6 of 18


 maximum performance, on the achievement of targeted budgeted net cash flow for quarterly

 periods ending January 15, 2019 and April 15, 2019. Bonus Motion at ¶ 1.

         9.      In the instance of an Acceleration Event, as described below, Incentive Plan

 Participants may earn in aggregate up to $8.50 million (or an additional $4.25 million). Id.

         10.     The threshold level for the award of bonuses to Incentive Plan Participants

 requires the Debtors to achieve 110% of budgeted net cash flow projected by the Debtor’s

 debtor-in-possession financing budget for the quarters ending January 15, 2019 and April 15,

 2019. Id. at ¶ 19.

         11.     Maximum bonuses are awarded at 120% of net cash flow. Id.

         12.     In the event the Debtors experience a material change in events, the Debtors may

 revise the budget without Court approval for purposes of KEIP performance measurements. Id.

         13.     Upon consummation of either a Chapter 11 plan or the sale of substantially all of

 the Debtors assets (an “Acceleration Event”) each Incentive Plan Participant still employed by

 the Debtors shall earn a maximum KEIP award amount for the quarter in which the Acceleration

 Event occurred and for the remaining quarters through October 15, 2019. Id. at ¶ 21(f).

 However, the award is subject to claw-back if the Incentive Plan Participant does not remain

 employed with the Debtors for 30 days following any Acceleration Event. Id.

         14.     Twenty percent (20%) of each KEIP award will be subject to holdback and

 payable upon the earlier of (i) termination without cause, (ii) 12 months from the Petition Date,

 (iii) an Acceleration event, or (iv) entry of an order for orderly liquidation of the Debtors’

 estates. Id. at ¶ 21(k).

         15.     Finally, as disclosed in the Bonus Motion, six of the admitted insiders received

 raises prior commencement of these cases. Id. at ¶ 21 n. 18.

                                                   6
18-23538-rdd        Doc 1082     Filed 12/07/18 Entered 12/07/18 09:59:37             Main Document
                                              Pg 7 of 18


                   The Key Employee Retention Plan (the “KERP”)

         16.       Pursuant to the Bonus Motion the Debtors seek approval of a program to award

 322 participants bonuses from a pool of $16.9 million payable on a quarterly basis over 12

 months, provided that no participant shall be eligible to receive awards in excess of $150,000 in

 the aggregate. Bonus Motion at ¶ 1.

         17.       KERP Participants include officers of the Debtors, who along with other titles,

 hold the titles of Chief Financial Officer, Chief Operating Officer or “Vice President” and earn

 up to $425,000 in base salary. Id. at ¶¶ 24 & 27 n.19.

         18.       KERP Participants will receive cash awards equal to a percentage (ranging from

 30-40%) of their annual salary if they stay employed by the Debtors for the next twelve months.

 Id. at ¶ 27(b).

         19.       Any remaining amounts from the KERP bonus pool may be awarded by the

 Restructuring Committee of the Board of Directors as a one-time cash award to KERP

 Participants or any employee in good standing upon the recommendation of the Chief

 Restructuring Officer. Id. at ¶ 27(i). In no event may this discretionary bonus exceed 100% of

 the recipient KERP award or $150,000. Id.

                                             DISCUSSION

        A.         The Statutory Framework

         Section 503 governs the allowance of administrative expenses “for actual, necessary costs

 and expenses of preserving a debtor’s bankruptcy estate.” 11 U.S.C. § 503(b)(1)(A). The two

 general overriding policies of Section 503 of the Bankruptcy Code are: (i) to preserve the value

 of the estate for the benefit of its creditors and (ii) to prevent the unjust enrichment of the

 insiders of the estate at the expense of its creditors. In re Journal Register Co., 407 B.R. 520,

                                                    7
18-23538-rdd     Doc 1082        Filed 12/07/18 Entered 12/07/18 09:59:37            Main Document
                                              Pg 8 of 18


 535 (Bankr. S.D.N.Y. 2009) (citing Trustees of Amalgamated Ins. Fund v. McFarlin’s, Inc., 789

 F.2d 98. 101 (2d Cir. 1960)) (additional citations omitted).

        Section 503(c)(1) of the Bankruptcy Code prohibits any transfer:

                made to, or an obligation incurred for the benefit of, an insider of the
                debtor for the purpose of inducing such person to remain with the debtors’
                business, absent a finding by the court based on evidence in the record that

        (A)     the transfer or obligation is essential to retention of the person because the
                individual has a bona fide job offer from another business at the same or
                greater rate of compensation;

        (B)     the services provided by the person are essential to the survival of the
                business; and

        (C)     either –

                (i)       the amount of the transfer made to, or obligation incurred for the
                          benefit of, the person is not greater than an amount equal to 10
                          times the amount of the mean transfer or obligation of a similar
                          kind given to nonmanagement employees for any purpose during
                          the calendar year in which the transfer is made or the obligation is
                          incurred; or

                (ii)      if no such similar transfers were made to, or obligations were
                          incurred for the benefit of, such nonmanagement employees during
                          such calendar year, the amount of the transfer or obligation is not
                          greater than an amount equal to 25 percent of the amount of any
                          similar transfer or obligation made to or incurred for the benefit of
                          such insider for any purpose during the calendar year before the
                          year in which such transfer is made or obligation is incurred;

 11 U.S.C. § 503(c)(1).

       A transfer to an insider to induce the insider to remain with the debtor’s business must

 satisfy the requirements under subdivisions (A), (B), and (C) of Section 503(c)(1) of the

 Bankruptcy Code to be subject to this subdivision’s exception. 4 Collier on Bankruptcy ¶ 503.17

 (15th ed. rev. 2007); see also In re Dana Corp., 358 B.R. 567, 575 (Bankr. S.D.N.Y. 2007)

 (“Dana II”) (summarizing the requirements under Section 503(c)(1) of the Bankruptcy Code).

                                                    8
18-23538-rdd     Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37            Main Document
                                            Pg 9 of 18


 Attempts to characterize what are essentially prohibited retention programs as “incentive”

 programs to bypass the requirements of Section 503(c)(1) of the Bankruptcy Code are looked

 upon with disfavor, as the courts consider the circumstances under which particular proposals are

 made, along with the structure of the compensation packages, when determining whether the

 compensation programs are subject to section 503(c)(1) of the Bankruptcy Code. See In re Mesa

 Air Group, Inc., No. 10-10018, 2010 WL 3810899, at *2 (Bankr. S.D.N.Y. Sept. 24, 2010)

 (citing In re Dana Corp., 351 B.R. 96, 102 n.3 (Bankr. S.D.N.Y. 2006) (“Dana I”) (stating that if

 a bonus proposal “walks like a duck (KERP), and quacks like a duck (KERP), it’s a duck

 (KERP).”).

      Section 503(c) of the Bankruptcy Code, added in 2005 as part of the Bankruptcy Abuse

 Prevention and Consumer Protection Act (“BAPCPA”), was intended to curtail payments of

 retention incentives to insiders, including bonuses granted to other employees without factual

 and circumstantial justification. See Journal Register; 407 B.R. at 535; see also In re Pilgrim’s

 Pride Corp., 401 B.R. 229, 234 (Bankr. N.D. Tex. 2009) (“Section 503(c) was enacted to limit a

 debtor’s ability to favor powerful insiders economically and at estate expenses during a chapter

 11 case.”) (citing In re Airway Indus., Inc., 354 B.R. 82, 87 n.12 (Bankr. W.D. Pa. 2006))

 (additional citations omitted); In re Global Home Prods., LLC, 369 B.R. 778, 783-84 (Bankr. D.

 Del. 2007) (the amendments were added to “eradicate the notion that executives were entitled to

 bonuses simply for staying with the Company through the bankruptcy process.”).

 This section establishes specific evidentiary standards that must be met before a bankruptcy

 court may authorize payments made to an insider for the purpose of inducing such person to

 remain with a debtor’s business. Dana I, 351 B.R. at 100; 11 U.S.C. § 503(c)(1).



                                                  9
18-23538-rdd      Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37               Main Document
                                             Pg 10 of 18


        The BAPCPA amendments make it abundantly clear that if a proposed transfer falls

 within Section 503(c)(1), then the business judgment rule does not apply, irrespective of whether

 a sound business purpose may actually exist. Id. The effect of Section 503(c) of the Bankruptcy

 Code was to put in place “a set of challenging standards” and “high hurdles” for debtors to

 overcome before retention bonuses could be paid. Mesa Air Group, 2010 WL 3810899, at *2

 (citing Global Home Prods., 369 B.R. at 785).

         B.          The Debtors Have Failed to Satisfy Their Evidentiary
                     Burden to Demonstrate the KEIP is an Incentive Plan

         The law is clear that the burden is on the Debtors to either show that the proposed bonus

 plan complies with the requirements of section 503(c)(1) or that it is not a disguised retention

 plan. See Dana I, 351 B.R. at 100; Mesa Air Group, 2010 WL 3810899, at *2 (citing Global

 Home Prods., 369 B.R. at 785).

         Retention plans usually are intended “to encourage certain crucial employees to remain

 with the company through a critical, transitional time period when the exact future of the

 company is unclear and when those employees would be most likely to search for other

 employment.” Brooklyn Hosp., 341 B.R. 405, 413 (Bankr. E.D.N.Y. 2006). Although the

 Debtors style the KEIP as an incentive plan, they fail to satisfy the stringent criteria that it is not

 merely retentive. It is the substance of how and why the proposed payments are made, not the

 label put on the plan, that is determinative. Mesa Air Group, Inc., 2010 WL 3810899, at *4

 (incentive plans are designed to motivate employees to achieve performance goals).

         The KEIP Participants Are Insiders

         As an initial matter, the Debtors acknowledge that the Incentive Plan Participants are

 “insiders” as that term is fined under the Code. Because these participants are insiders, in order


                                                   10
18-23538-rdd      Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37            Main Document
                                             Pg 11 of 18


 to show that the more permissive terms of Section 503(c)(3) apply, the Debtors must establish by

 a preponderance of the evidence that the KEIP is primarily incentivizing, rather than primarily

 retentive. In re Residential Capital, LLC, 478 B.R. 154, 170 (Bankr. S.D.N.Y 2012)(“Rescap”);

 see Hawker Beechcraft, 479 B.R. 308, 313 (Bankr. S.D.N.Y. 2012). That is, in order for the

 proposed bonuses not to run afoul of Section 503(c)(1), the Debtors must demonstrate that the

 KEIP is not retention-based, but rather that present significant hurdles which are difficult to

 achieve. Rescap, 478 B.R. at 169; Dana I, 358 B.R. at 583; Hawker Beechcraft, 479 B.R. at 313;

 In re Velo Holdings Inc., 472 B.R. 201, 209 (Bankr. S.D.N.Y. 2012); Global Home, 369 B.R. at

 784; see also Dana II, 358 B.R. at 583) (benchmarks for the debtors’ long-term KEIP “are

 difficult targets to reach and are clearly not ‘lay-ups’”).

        The Debtors Fail to Demonstrate that the Metrics are Difficult

        The Debtors do not demonstrate that the bonuses associated with the KEIP present

 difficult targets. In the instance of an Acceleration Event Incentive Plan Participants will earn

 $4.25 million in the aggregate, which amount represents no less than one-half of the entire bonus

 pool, if they are employed with the Debtors through either the consummation of a Chapter 11

 plan or the sale of substantially all of the Debtors’ assets. The triggering of the KEIP awards by

 an Acceleration Event is not tied to any sale price threshold or percentage distribution to

 creditors under a Chapter 11 plan of reorganization or liquidation. This award permits

 participants to earn bonuses as if the Debtors reached 120% budgeted net cash flow, regardless

 of whether the Debtors reach, or could reach, such cash flow levels, conditioned solely on

 whether the participant is still employed by the Debtors. Courts in this district have made it

 clear that triggering bonus awards solely on the basis of a sale transaction, confirming a plan of

 reorganization or existing bankruptcy are not sufficient to shift consideration of a bonus plan

                                                   11
18-23538-rdd      Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37             Main Document
                                             Pg 12 of 18


 providing payments to insiders from section 503(c)(1) to section 503(c)(3). Rescap, 478 B.R. at

 171; see also Velo Holdings, 472 B.R. 472 B.R. at 205–06 (approving KEIP measured by

 section 363 sales proceeds and financial hurdles); In re Borders Group, Inc., 453 B.R. 459, 465–

 66 (Bankr. S.D.N.Y. 2011)(approving KEIP that required successful reorganization or going

 concern sale and meeting substantial cost reduction targets.). The award of Acceleration Event

 bonuses for merely being employed by the Debtors is clearly primarily retentive.

        Another indication that the Bonus Motion is primarily retentive, insofar as it applies to

 the Incentive Plan Participants, is to be found in the clawback provision of the KEIP. The

 Debtors assure the Court and parties-in-interest that “any paid KEIP Award will be subject to

 claw-back by the Debtors,” but only under circumstances relating to the participants’ continued

 employment, not their performance or whether their efforts contributed to the achievement of the

 KEIP metrics. See Bonus Motion, ¶ 21(i). Specifically, a KEIP Award will be subject to

 clawback only where “a KEIP Participant terminates employment voluntarily” within a certain

 time period. Id. The Bonus Motion identifies no circumstances under which a KEIP Award

 could be denied to or clawed back from an Incentive Plan Participants whose performance is not

 tied to the achievement of the relevant metric. This provision of the KEIP shows that the link

 between the participant and the bonus involves the duration of the participants’ employment, not

 the participants’ role in Debtors’ attainment of the metric.

        Similarly, as noted above, 20% of each KEIP award will be subject to holdback and

 payable upon the earlier of (i) termination without cause, (ii) 12 months from the Petition Date,

 (iii) an Acceleration event, or (iv) entry of an order for orderly liquidation of the Debtors’

 estates. Id. at ¶ 21(k). The holdback demonstrates that even if the Debtors reach 110% of net



                                                  12
18-23538-rdd      Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37             Main Document
                                             Pg 13 of 18


 cash flow, an Incentive Plan Participant still needs to remain with the Debtors to receive their

 award, a clear indication of the retentive nature of the KEIP.

        Further, in connection with bonuses to be paid in the event the Debtors reach 110% of net

 cash flow, the nexus between the proposed bonuses and each insider is not specifically detailed.

 Accordingly, it is impossible to determine what, if anything, an Incentive Plan Participants must

 achieve in order to obtain a bonus. See Hawker Beechcraft, 479 B.R. at 313 (finding that the

 debtors failed to sustain their burden of proof when they did not identify the roles of each plan

 participant or why, individually or as part of a team, they will contribute services that are

 necessary to achieve the targets); see also Rescap., 478 B. R. at 173 (the debtor must connect the

 bonuses to specific metrics that are directly tied to challenging financial and operational goals for

 the business and that are tailored to the facts and circumstances of the case). Specifically,

 nowhere does the Bonus Motion connect the Incentive Plan Participants with the achievement of

 the line items set forth in the DIP Budget.

        Additionally, the Bonus Motion provides that, once the Court grants the Motion, the

 KEIP is subject to modification, apparently without input from the Court. Bonus Motion, ¶ 19.

 The modification would result from “a material change in circumstance” that would cause the

 Debtors to “revise the Updated DIP Budget for purposes of KEIP performance measurement. . .

 .” Id. This KEIP provision, although it assures the Court and parties-in-interest that “the

 Debtors will work with the UCC’s advisors,” id., also assures that the Court and other parties-in-

 interest will play no role in determining whether the KEIP modification resulting from “the

 Updated DIP Budget” is appropriate under the relevant legal standard.




                                                  13
18-23538-rdd     Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37            Main Document
                                            Pg 14 of 18


        The Debtors Do Not Adequately Address Section 503(c)(1)(C)

        The Debtors fail to establish that, among other things, any of the Incentive Plan

 Participants have a bona fide job offer with other companies at the same or greater rates or that

 either (a) the new proposed payments are less than ten times the mean of similar payments made

 to non-management employees during the calendar year, or (b) the proposed payments are less

 than 25 percent of the amount of any similar payments made to the Incentive Plan Participants in

 the prior year. 11 U.S.C. § 503(c)(1). Accordingly, the Court should conclude that the Debtors

 have failed to satisfy their burden under section 503(c)(1) and the “incentive” awards should not

 be approved at this time.

        C.      The Debtors Have Failed to Establish that Section 503(c)
                Is Not Applicable to Employees Covered by the KERP

        The KERP Participants include admitted officers of the Debtors. Bonus Motion at ¶ 24.

 Pursuant to the Section 101(31) of the Bankruptcy Code, if a debtor is a corporation, the term

 “insider” includes an officer of the debtor. 11 U.S.C. § 101(31)(B)(ii). A vice president as an

 officer is presumptively an insider. In re Foothills Texas, Inc., 408 B.R. 573, 579 (Bankr. D.

 Del. 2009). Moreover, regardless of title, a person with broad responsibilities over significant

 aspects of a debtor’s business is considered an insider, even if he or she is not a member of

 senior management. Id. at 584 (finding vice presidents who were not members of senior

 management, but who had broad responsibilities over significant aspects of debtor’s business, to

 be insiders); see also Borders Group, 453 B.R. at 469 (Bankr. S.D.N.Y. 2011) (“[i]nsider status

 can also be determined on a case by-case basis based on the totality of the circumstances,

 including the degree of an individual's involvement in a debtor's affairs”); Office of the United

 States Trustee v. Fieldstone Mortgage Co., No. CCB-08-755, 2008 WL 4826291, at *5 (D. Md.


                                                 14
18-23538-rdd      Doc 1082       Filed 12/07/18 Entered 12/07/18 09:59:37               Main Document
                                              Pg 15 of 18


 Nov. 5, 2008) (“[C]ontrol . . . is an independent additional ground for finding a person an insider,

 not a feature that officers or directors are required to possess in order to be deemed insiders”); In

 re Krehl, 86 F.3d 737, 741 (7th Cir. 1996) (definition of insider is illustrative rather than

 exhaustive); compare In re Kunz, 489 F.3d 1072 (10th Cir. 2007) (it is not simply the title

 “director” or “officer” that renders an individual an insider; rather it is the set of legal rights that

 a typical corporate director or officer holds). Accordingly, unless the Debtors disclose the

 officers who are KERP Participants, together with a statement as to their job descriptions,

 whether they were appointed by the Board, and to whom they report, the officers participating in

 the KERP are presumed to be insiders. Foothills Texas, Inc., 408 B.R. at 584. Insiders are

 subject to the requirements of Section 503(c)(1) and the Debtors have neither met their burden of

 proof under that subsection nor have they rebutted the presumption of insider status absent a

 more fulsome discussion of the roles and responsibilities of each KERP Participant.

 Accordingly, the KERP should not be approved.

         D.      The KERP Must Be Rejected Because KERP Participants May Receive
                 From the KERP Bonus Pool Payments Not Tied to Any Metric That Would
                 Allow the Court to Determine Whether Such Payments Are Appropriate

         In order for the bonus plan to pass muster under Section 503(c)(3) of the Bankruptcy

 Code, the movant must show that it is warranted by “the facts and circumstances of the case.” 11

 U.S.C. § 503(c)(3); In re Dana Corp., 358 B.R. 567, 576 (Bankr. S.D.N.Y. 2006)(“Dana II”). To

 meet their burden under Section 503(c)(3), the Debtors must show that there is “sound business

 judgment” for the compensation plan in question. See id. at 576-77.

         Here, the KERP Participants may receive not only “cash awards equal to a percentage

 (ranging from 30-40%) of their annual salary if they stay employed by the Debtors for the next

 twelve months,” Bonus Motion, ¶ 27(b), but they may also share in “any remaining amounts

                                                    15
18-23538-rdd      Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37              Main Document
                                             Pg 16 of 18


 from the KERP bonus pool.” Id. at ¶ 27(i). This additional one-time cash award would be based

 upon the recommendation of the Chief Restructuring Officer, and subject only to the discretion

 of the Restructuring Committee of the Board of Directors. See id. This discretionary bonus

 would not exceed 100% of the recipient KERP award or $150,000. Id.

        The Debtors offer no standard or metric that would enable the Court to determine

 whether the payment of this extra “cash award” is reasonable under the “business judgment” or

 any other standard. Indeed, the additional cash award would be subject to the sole discretion of

 the Restructuring Committee of the Board of Directors, who would act upon the recommendation

 of the Chief Restructuring Officer. Id. Given that there is no way to determine the basis for

 bestowing such cash awards on the KERP Participants, the Bonus Motion offers the Court no

 way to conclude that the KERP passes muster under the “business judgment” or “facts and

 circumstances of the case” test that applies to such motions. Accordingly, the Court should

 decline to approve the KERP.

        E.      Even If the Bonus Plan Were Governed by Sections 503(c)(3) and 363, the
                Bonus Plan Does Not Satisfy These Statutory Provisions

        Finally, if the Court finds that section 503(c)(1) does not apply, the Court may also

 consider whether the payments are permissible under section 503(c)(3). Dana II, 358 B.R. at

 576. Section 503(c)(3) authorizes judicial discretion with respect to bonus plans motivated

 primarily by reasons other than retention. Id. Should the Court find that Section 503(c)(1) does

 not apply, to grant the Motion the Court must find that it passes the test of Section 503(c)(3) –

 that it is necessary to preserve the value of the Debtor’s estate, and is “justified by the facts and

 circumstances of the case.” 11 U.S.C. § 503(c)(3); In re Unidigital, Inc., 262 B.R. 283, 288

 (Bankr. D. Del. 2001) (administrative expenses may not be allowed unless they are actual and


                                                   16
18-23538-rdd        Doc 1082        Filed 12/07/18 Entered 12/07/18 09:59:37                     Main Document
                                                 Pg 17 of 18


 necessary to preserve the estate); see also In re Regensteiner Printing Co., 122 B.R. 323 (N.D. Ill.

 1990) (reversing approval of severance agreements for key employees, because debtors

 presented no evidence that severance payments were necessary to preserve bankruptcy estate).3

         The Debtors have not established that the bonus plans are justified by the facts and

 circumstances of this case. Even under the less rigorous standards of Sections 503(c)(3) and

 363, the benchmarks for the payment of bonuses must be “difficult targets to reach.” Dana II,

 358 B.R. at 583. In the instant matter, the Acceleration Event bonus will be paid if the

 participants are merely employed by the Debtor upon an Acceleration Event. The Debtors fail to

 explain why this is a difficult metric to meet. Additionally, the Debtors do not tie the services of

 particular individuals to meeting metric thresholds. There is no specific metric or target set for

 any participant that must be met or accomplish for a bonus award. Without individual targets it

 will be impossible to determine if the Incentive Plan Participants will have earned the reward.

 Therefore, there is little relationship between individual efforts and the bonus awards. The

 Debtors simply have not provided sufficient information for the Court to approve these awards.

 Moreover, while seeking to pay certain employees bonuses, the Debtors moved on the Petition

 Date to close 142 stores, no doubt causing the loss of a significant number of jobs. The KEIP is

 simply not justified by the facts and circumstances of the cases.

         Similarly, the Debtors have not established that the KERP is justified by the facts and

 circumstances of these cases. As discussed above, the KERP Participants include officers. The



 3
   Although some courts in this district have determined that the standard under Section 503(c)(3) is not different
 from the business judgment test under Section 363(b), see In re Residential Capital, LLC, 491 B.R. 73, 84 (Bankr.
 S.D.N.Y. 2013) (additional citations omitted), these courts and others continue to apply the factors listed by Judge
 Lifland in Dana II, when determining if the structure of a compensation proposal and the process for its development
 meet with the standard under Section 503(c)(3).
                                                         17
18-23538-rdd     Doc 1082      Filed 12/07/18 Entered 12/07/18 09:59:37             Main Document
                                            Pg 18 of 18


 Motion does not provide any information regarding their job descriptions, or for that matter, the

 job descriptions of any of the KERP Participants. Without this information, as well as more

 detailed disclosure regarding the amounts to be awarded, the Debtors have failed to show why

 these individuals are critical to the Debtors’ business. Finally, as previously stated, while

 seeking to pay these bonuses, the Debtors are terminating employees at the 142 stores they

 moved to close on the Petition Date. The KERP is not justified in these cases.

        WHEREFORE, the U.S. Trustee respectfully requests that the Court deny the approval of

 the Bonus Motion and grant such other relief as the Court deems fair and just.

 Dated: New York, New York
        December 7, 2018

                                               Respectfully submitted,

                                               WILLIAM K. HARRINGTON
                                               UNITED STATES TRUSTEE, Region 2

                                               By: /s/ Paul K. Schwartzberg
                                               Paul K. Schwartzberg
                                               Richard C. Morrissey
                                               Trial Attorneys
                                               201 Varick Street, Room 1006
                                               New York, New York 10014
                                               Tel. (212) 510-0500




                                                  18
